Detail Action
This office action is a response to an application filed on 01/25/2021. 
Claims 1- 12 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 01/25/2021.  These drawings are acceptable for examination proceedings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [ US 20190394776 A1]; hereinafter “Lee”; and in further view of Chou et al. [US 20200314893 A1], hereinafter “Chou”.

Regarding claim 1, Lee teaches A User Equipment (UE), comprising:
A wireless transceiver, configured to perform wireless transmission and reception to and from a cell [Lee: Fig. 12]; and
a controller, configured to receive a System Information Block type1 (SIB1) comprising first configuration of a bandwidth size of an initial Downlink (DL) Bandwidth Part (BWP) from the cell via the wireless transceiver [Lee: Fig. 11; Par. 115-117 teaches receiving SIB1 in initial BWP], 
However, Lee does not teaches apply the first configuration for communication with the cell via the wireless transceiver 

Nevertheless, Chou, in the similar field of endeavor, teaches apply the first configuration for communication with the cell via the wireless transceiver in response to the UE in a Radio Resource Control (RRC) idle or inactive state successfulycompleting a random access procedure [Chou: Figs. 3C, 4A-4B, Par. 62, teaches RRC inactive/ idle UE receives RRC connection resume response with BWP configuration from base station].
Thus it would have been obvious to one of ordinary skill at the time the invention was made to utilize the teachings of Chou to achieve power saving data transmission in RRC idle state. One of ordinary skill in the art would be motivated to utilize the teachings of Chou in the Lee system in order to reduce power consumption and efficient packet delivery in RRC inactive state [Chou: Par. 4].

Regarding claim 7, claim is corresponded to perform the same limitations of claim 1, and comprised substantially same limitations. Therefore, claim 7 is rejected and analyzed on the same ground of rejections as mentioned above in claim 1.

Regarding claims 2, and 8, Lee in view of Chou teaches all the limitations in the parent claims 1, and 7. Lee in view of Chou further teaches wherein the controller is further configured to receive a Master Information Block (MIB) [Lee: Fig. 11, step 1102] comprising second  configuration of the bandwidth size of the DL BWP from the cell via the wireless transceiver [Lee: fig. 11: s1104 multiple BPWs], and apply the second configuration, instead of the first configuration, for communication with the cell via the wireless transceiver before the UE in the RRC idle or inactive state successfully completes the random access procedure [Lee: S1108]. 
  
Regarding claims 3, and 9, Lee in view of Chou teaches all the limitations in the parent claims 2, and 8. Lee in view of Chou further teaches wherein the SIB1 is received by applying the second configuration [Lee: Fig. 9; Par. 106, 114]. 

Regarding claims 4, and 10, Lee in view of Chou teaches all the limitations in the parent claims 1, and 7. Lee in view of Chou further teaches wherein the controller is further configured to receive an RRC SETUP message or an RRC RESUME message from the cell via the wireless transceiver in response to the UE in the RRC idle or inactive state successfully completing the random access procedure, and the applying of the first configuration is performed after the reception of the RRC SETUP message or the RRC RESUME message [Chou: Fig. 3C]

Regarding claims 5, and 11, Lee in view of Chou teaches all the limitations in the parent claims 1, and 7. Lee in view of Chou further teaches configured to enable the UE to enter an RRC connected state in response to the UE in the RRC idle or inactive state 

Regarding claims 6, and 12, Lee in view of Chou teaches all the limitations in the parent claims 1, and 7. Lee in view of Chou further teaches the cell is a fifth generation (5G) New Radio (NR) cell, and the first configuration is comprised in a “locationAndBandwidth” Information Element (IE) in the SIB1 [Chou: Par. 85].

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYAW Z SOE/Primary Examiner, Art Unit 2412